DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species VII, claims 45-60 in the reply filed on 8 Sep 2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “liquid suction disposed in between the grinding-polishing disks” of claim 55, the “slurry vacuuming or suction system” of claim 59, and the “reservoir coupled to a liquid feed conduit” of claim 56 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 
Claim Objections
Claim 60 is objected to because of the following informalities: Claim 60 appears on the same page as the remarks submitted 8 Sep 2021. Subsequent filings should start each section on a new page. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 45, the claim recites “grinding-polishing discs.” It is unclear what structure or function is defined by “grinding-polishing.” Does the disc need to be capable of grinding or polishing or both? What structure fulfils this limitation? For the purposes of this 
Claims 46-60 are rejected as indefinite due to dependency upon rejected claim 45.
Further regarding claim 49, the claim recites mobile bodies “coupled rigidly” and further recites “said coupling is serial and flexible at least in part.” First, there is no antecedent basis for the term “coupling,” making it unclear if “said coupling” refers to a specific physical element of the machine, or if this refers to the claimed attachment of the mobile bodies in general. Secondly, it is unclear how the bodies are intended to be coupled both rigidly with a flexible coupling, as these appear to be mutually exclusive. For the purposes of this examination, this claim will be interpreted as best can be understood and is explained in the rejection below. 
Further regarding claim 50, the claim recites mobile bodies “coupled rigidly” and further recites “said coupling is parallel and rigid at least in part.” Similarly to claim 49 above, there is no antecedent basis for the term “coupling,” making it unclear if “said coupling” refers to a specific physical element of the machine, or if this refers to the claimed attachment of the mobile bodies in general. For the purposes of this examination, this claim will be interpreted as best can be understood and is explained in the rejection below.
Further regarding claim 55, the claim recites the machine “comprising a liquid suction disposed in between the grinding-polishing disks.” It is unclear if “a liquid suction” is a physical element included in the machine or if this is a functional limitation. It is unclear what structure is defined by “a liquid suction.” Applicant’s specification does not appear to show a suction 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 45-50, 54, 57-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al (US 2019/0038106).
Regarding claim 45, Jang discloses a machine for hard floor smoothing comprising at least one modular mobile body (30, 40, 50) and one or more modular replaceable floor finisher attachments with at least two rotary grinding-polishing discs (41a, 41b) driven by one or more electric motors (60; [0045]), wherein the robotic machine is configured to glide on a floor by hydroplaning alone (through rotation of the discs; [0044]).
Regarding claim 46, Jang further discloses said at least two rotary grinding-polishing discs are individually driven to control said gliding ([0164-0166]). 
Regarding claims 47-50, Jang further discloses two or more mobile bodies are coupled rigidly (rigid connection from body 50 to element 30 which in turn connects to body 40; [0035]; fig 7), wherein each of the two or more mobile bodies are dedicated to different floor finishing tasks (functions of bodies 40, 50 described [0037]); wherein two or more of said mobile bodies are coupled flexibly (flexible connection of body 40 to element 30 which in turn connects to body 50; flexible connection achieved through elastically movable elements 915, 365 described [0147]) wherein each of the two or more mobile bodies are dedicated to different floor finishing tasks (functions of bodies 40, 50 described [0037]); wherein two of said mobile bodies are coupled rigidly (rigid connection from body 50 to element 30 which in turn connects to body 40; [0035]; fig 7), each dedicated a different floor finishing task (functions of bodies 40, 50 described [0037]), whereas said coupling is serial (fig 1 in the front to rear direction) and flexible (see 112b rejection above) at least in part (flexible connection of body 40 to element 30 which in turn connects rigidly to body 50; flexible connection achieved through elastically 
Regarding claim 54, 57, and 58, Jang further discloses a liquid feed conduit (445) extending through the grinding-polishing disks (fig 22; [0119], [0208]); a driving system including an ultra-sonic guide ([0058]); and wherein the grinding-polishing discs are driven by electric drives ([0049]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Qian (US 2015/0257622).
Regarding claim 51, Jang teaches all the limitations of claim 45 as described above. Jang further teaches two or more mobile bodies are coupled (fig 1; bodies 30, 40, 50). Jang does not each a handle extending upwardly. Qian teaches a machine for hard floor smoothing including a handle (112) extending upwardly form a mobile body (shown in fig 6). It would have been . 
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Guertler et al (US 2007/0184754).
Regarding claim 52, Jang teaches all the elements of claim 45 as described above. Jang does not teach a magnetic ball drive. Guertler teaches a robotic machine for hard floor smoothing including a magnetic ball drive (including motor 55 (motors operate electromagnetically) and balls 42; [0023]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a magnetic ball drive in the machine of Jang in order to achieve the predictable result of moving the machine in any direction as taught by Guertler ([0023]). 
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Schlischka (US 2016/0007817).
Regarding claim 53, Jang teaches all the limitations of claim 45 as described above. Jang does not teach two or more swivel wheel drives. Schlishcka teaches a robotic machine for hard floor smoothing including two swivel wheel drives (shown in fig 1, described [0041]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include two or more swivel wheel drives to the machine of Jang in order to allow the machine to adjust the drive to navigate obstacles as taught by Schlischka ([0021]). 
Claims 55 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Copoulos (US 2009/0190999).
Regarding claim 55, Jang teaches all the limitations of claim 45 as described above. Jang does not teach a liquid suction device between the grinding-polishing discs. Copoulos teaches a machine for hard floor smoothing comprising a liquid suction device (295) disposed between grinding-polishing disks (fig 24; [0081]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a liquid suction device between the grinding-polishing discs of Jang in order to remove debris from the finishing operation as taught by Copoulos ([0083]). 
Regarding claim 59, Jang teaches all the limitations of claim 45 as described above. Jang does not teach a slurry vacuuming or suction system. Copoulos teaches a machine for hard floor smoothing comprising slurry vacuuming system (270; [0081]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a slurry vacuuming system in the machine of Jang in order to remove debris from the finishing operation as taught by Copoulos ([0083]).
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Kubo et al (US 5991951).
Regarding claim 56, Jang teaches all the elements of claim 45 as described above. Jang further teaches a reservoir (81) coupled to a liquid feed conduit (86; [0113]). However, Jang teaches the reservoir containing water rather than any of the claimed materials. Kubo teaches a robotic machine for hard floor smoothing including a reservoir (11) containing detergent (col 3, lines 31-34). It would have been obvious for a person having ordinary skill in the art at the . 
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 45 above, and further in view of Wosewick et al (US 2004/0031113).
Regarding claim 60, Jang teaches all the elements of claim 45 as described above. Jang does not teach a skirt in contact with the floor. Wosewick teaches a machine for hard floor smoothing including a skirt (42) in contact with the floor (fig 3) wherein the skirt is configured to inhibit liquid splashing from the machine (function achieved by contact with workpiece). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a skirt contacting the floor to the machine of Jang in order to contain debris from the smoothing operation as taught by Wosewick ([0033}]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar floor smoothing machines are cited, including those with similar disc arrangements, couplings, drives, and suction devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723